Citation Nr: 1717611	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-33 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for dysentery residuals.

2.  Entitlement to service connection for a skin disorder of the feet.

3.  Entitlement to service connection for a thyroid disorder, to include a
hemithyroidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel


INTRODUCTION

The Veteran served active duty from May 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

These issues were previously remanded by the Board in October 2014.

The issues of entitlement to service connection for a skin disorder of the feet and entitlement to service connection for a thyroid disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of dysentery or dysentery residuals.


CONCLUSION OF LAW

The criteria for service connection for dysentery residuals is not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

The RO provided VCAA notice with respect to the Veteran's claims.  The RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners[.]" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examination provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103  (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

The Veteran contends that he experienced dysentery during his active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.          § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this case, service treatment records show that the Veteran was treated for dysentery in June 1968 while deployed in Vietnam.  Therefore the second element regarding in-service incurrence is met.  However, there is nothing in the record to suggest that the Veteran has a current diagnosis of dysentery or any other gastrointestinal issue.  Indeed, in his December 2014 VA medical examination, the Veteran told the medical examiner that he had not experienced any episode of dysentery since service, or any residuals therefrom.  As such, the Veteran has no current diagnosis of dysentery and therefore fails the first element of service connection.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection and the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against service connection for the dysentery residuals.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A.           § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for dysentery residuals is denied.


REMAND

Service Connection for a Skin Disorder

The Veteran contends that his current skin disorder of the feet is directly related to his service in the Republic of Vietnam.  In a December 2014 VA examination, the examiner diagnosed the Veteran with xerosis/dry skin of the feet.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303. 

The Board notes that special considerations attend the cases of combat Veterans.  38 U.S.C.A. § 1154(b) (West 2014).   For any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  To that end, the Board shall resolve every reasonable doubt in favor of the Veteran.  

In this case, the Veteran has offered sufficient lay testimony to satisfy the combat presumption in relation to the currently diagnosed skin disorder on his feet.  Specifically, the Veteran contends that he began experiencing dry, cracking, and peeling skin on his feet after weeks of standing in muddy and swampy water while deployed in Vietnam.  Additionally, the Veteran's wife submitted a statement in which she reiterated that the Veteran's "feet were terrible when he came home from Vietnam" and that they continue to peel despite the Veteran's use of topical ointment.

In December 2014, the VA medical examiner concluded that the Veteran's skin condition was less likely than not related to service.  However, in reaching his conclusion, the examiner failed to consider the Veteran's combat presumption, instead reasoning that the Veteran's skin condition was unrelated to service merely because there was no evidence of the Veteran's treatment for a skin disorder in the record.  Thus, a remand is required for an addendum opinion or, if necessary, a new VA examination, in which the examiner concedes in-service incurrence of a skin condition.

Service for a Thyroid Disorder

The Veteran contends that his thyroid nodule and 2009 hemithyroidectomy are related to his herbicide exposure in Vietnam, to include Agent Orange.  

In addition to the aforementioned requirements for direct service connection, in certain circumstances a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).  

VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2016).  Thyroid nodules are not among the conditions which VA presumes as due to Agent Orange exposure.  However, the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the December 2014 VA examination, the examiner concluded that the Veteran's thyroid nodule was less likely than not incurred in or caused by service.  The examiner correctly noted that a thyroid nodule is not considered one of the presumptive diagnoses due to herbicide exposure.  However, the extent of the examiner's opinion was based on this fact, along with the lack of service treatment records in the claims file dealing with thyroids.  Thus, the examiner did not opine as to whether the Veteran's thyroid nodule was directly related to herbicide exposure, to include Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's claims.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly. 

2. Obtain an addendum opinion by an examiner with appropriate expertise to determine the etiology of the Veteran's claimed skin disorder, and whether this disorder was directly related to or caused by the Veteran's service.  The examiner should note that the combat presumption applies to the Veteran such that it is presumed that the Veteran had a skin condition on his feet while in service in Vietnam.

The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

The examiner should review all medical evidence associated with the claims file and provide an opinion as to whether the Veteran's skin condition is directly related to his service.

In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

3. Obtain an addendum opinion by an examiner with appropriate expertise to determine the etiology of the Veteran's claimed thyroid disorder and whether this disability was directly related to or caused by the Veteran's in-service exposure to herbicides, including Agent Orange.

The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

The examiner should review all medical evidence associated with the claims file.  In particular, the Board draws the examiner's attention to the fact that the Veteran is considered to have been exposed to herbicides, including Agent Orange while serving in Vietnam.  The examiner must provide an opinion as to whether the Veteran's thyroid disorder is directly related to his exposure to herbicides, including Agent Orange, during his active duty service.

In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


